Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 is held to be unclear, vague and indefinite and does not particularly describe an invention because then language …wherein the outer blade surrounds the portion to be sheared off together with the cover portion.  The bolded portion of Claim 7 is not understood Applicant is requested to carefully explain Claim 7.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Stepan et al (Pat. No. 9,520,700 B2); Stepan et al.
 Stepan et al teach a machine and method for removing screens from cable wherein screen surrounds at least6 one electrical or optical conductor (22). The screen may be braided screen (21) from a cable (19) including at least one conductor (22), screen (21) by removing outer insulation (20).  After baring screen (21) by removing outer insulation (20) a section is deformed and/or unbraided, and then the deformed section of the screen (21) is cut off. The step of deforming and/or unbraiding is accomplished by lifting off the screen (21) from the inner conductor (22) on at least one end of the section of the screen (21) to be removed, away from the circumference of the cable. This step additionally includes or may be followed by pressing the part of the screen (21) that has been lifted off of the surface (28) before cutting/removing it. (Cf. abstract).  Additionally Stepan et al teach a single rotating brush (17 and Figs 7 & 11) which is used as a deformation unit. The brush is sufficiently stiff so as to brush up the braided screen (21).  Brush (17) or a similar element is capable of lifting layers or the braided screen (21), even in the case of a noncircular cable (19) and thereby permitting reliable and complete cutting back of the screen residues by cutting blades  (18A, 18B).  It would have been obvious to provide a processing device for trimming an end portion of an exposed head of a braid-shielded cable including a cable center portion and a .
Claims 4, 5 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on N. T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/           Primary Examiner, Art Unit 3729